UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7800



MICHAEL F. DEHONEY,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner; WILLIAM D. CATOE,
Deputy Commissioner, individually and/or in
their official capacities,

                                            Defendants - Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                         Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr, District
Judge. (CA-94-1903-4-21BE)

Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.    Joseph Crouch Coleman,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court order denying his motions

to amend his complaint and his demand for a jury trial. We dismiss

the appeal for lack of jurisdiction because the order is not ap-

pealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3